Abatement Order filed February 3, 2022.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                                NO. 14-20-00812-CR
                                  ____________

                        RICARDO VALDEZ, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 174th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1513682

                             ABATEMENT ORDER

      Appellant is represented by appointed counsel on appeal, Andrew J. Smith.
On January 24, 2022, counsel filed a motion to withdraw as appellate counsel
because he has been appointed to serve as a Felony Associate Judge. Accordingly,
we enter the following order.

      We ORDER the judge of the 174th District Court to consider counsel’s
request to withdraw. If current counsel is permitted to withdraw, the judge shall
appoint new appellate counsel for appellant. The judge shall order the trial clerk to
forward a record of the supplemental clerk’s record containing any orders
permitting counsel to withdraw and appointing new counsel to the clerk of this
court. The judge shall see that a record of any hearing is made and shall order the
reporter to forward a record of the hearing, if any, to the clerk of this court. The
supplemental clerk’s record and reporter’s record, if any, shall be filed within 30
days of the date of this order.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s findings and recommendations are filed in this court.

                                   PER CURIAM



Panel Consists of Chief Justice Christopher and Justices Zimmerer and Wilson.




                                          2